DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation at least one, and the claim also recites and preferably at least two grooves which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
On line 11 of claim 11, “the wall” lacks antecedent basis.  It is unclear if this structure is inherent in the previous claim language or not.
On line 15 of claim 11, “the circumferential wall” lacks antecedent basis.  It is unclear if this is the same wall referred to on line 11 or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurster et al (2013/0043202 A1: figures 1-8 and paragraphs 38-40, 43, 45 and 62).
Wurster et al teach a plastic container (100) with a mouth portion, a main body (130) adjoining the mouth portion in a longitudinal direction of the plastic container, the main body enclosing an internal volume, and a base (140) which adjoins the main body.  The base having a central region (152, 154) and a diaphragm (148) which runs in the circumferential direction of the plastic container and extends from the central region (152, 154) to the main body (130) as illustrated in figure 3C reproduced below.

    PNG
    media_image1.png
    446
    723
    media_image1.png
    Greyscale

The central region is pivotable relative to the main body between at least two positions as illustrated in figure 3D as position 148(1) and 148(2).  Figure 3D reproduced below.

    PNG
    media_image2.png
    421
    726
    media_image2.png
    Greyscale

The diaphragm portion having two grooves (150A, 150B) as illustrated in figure 3A.  The central region has a projection (152) that extends toward the internal volume as illustrated in figures 3A and 3C.  The projection (152) has a wall portion (154) that extends perpendicular to the longitudinal direction and is closer to the mouth than the diaphragm portion as illustrated in figure 3A.  As illustrated in figure 3D the base has a curved transition portion that has different angles in position 148(1) and 148(2).
The reference also teaches a base mold of a blow mold (600A) for forming the base of the container as reproduced below in figure 6A.

    PNG
    media_image3.png
    552
    765
    media_image3.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/13/2021